IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES D. SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5910

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Kerry Adkison, Chipley, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and RAY and KELSEY, JJ., CONCUR.